DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of the claims filed 01 December 2020, in which claims 3 and 4 were amended and claims 7 and 8 were added, has been entered.

Information Disclosure Statement
Regarding, the information disclosure statement (IDS) submitted on 01 December 2020, the document numbers associated with foreign citations 2 and 3 have been crossed through and corrected document numbers have been added.  Also, Examiner has added a copy of foreign citations 2, 3, and 5 to the application file since they were not included with the information disclosure statement.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests updating the brief description of Figure 7 (bottom of page 4) to better reflect that which is shown in Figure 7.  Appropriate correction is required.

Claim Objections
Claims 1, 4, 7, and 8 are objected to because of the following informalities.  Examiner suggests the changes below:
“this hub region” be changed to --the hub region-- (claim 1, line 3; claim 7, line 3; claim 8, line 3);
“this back panel” be changed to --the back panel-- (claim 1, lines 6, 7; claim 4, line 6; claim 7, lines 6, 7; claim 8, lines 6, 7, 16).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver’s seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s seat--.
Claim 1 recites the limitation "the inner peripheral side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an inner peripheral side--.
Claim 1 recites the limitation "the steering wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a steering wheel--.
Claim 1 recites the limitation "the attachment center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an attachment center--.
Claim 1 recites the limitation "the center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center--.
Claim 1 recites the limitation "the 6 o’clock direction side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction side--.
Claim 1 recites the limitation "the 12 o’clock direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 12 o’clock direction--.
Claim 1 recites the limitation "the 6 o’clock direction" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction
Claim 1 recites the limitation "the vertical direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vertical direction--.
In regards to claim 1, lines 8-9 are confusing.  Examiner suggests claiming the offset/eccentric nature of the inflator attachment location using more conventional terms, rather than using numbers on a clock.  Clarification and rephrasing are required.
Claim 2 recites the limitation "the center line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center line--.
Claim 2 recites the limitation "the deployment and expansion direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a deployment and expansion direction--.
Claim 3 recites the limitation "the center line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center line--.
Claim 4 recites the limitation "the length direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a length direction--.
Claim 4 recites the limitation "the housing state" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a housing state--.
Claim 4 recites the limitation "the driver’s seat side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s seat side
In regards to claim 4, it is unclear how the bag body can be deployed and expanded into the housing state, when the housing state exists prior to deployment and expansion, rather than after deployment and expansion.  Clarification and rephrasing are required.
Claim 5 recites the limitation "the surrounding area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a surrounding area--.
Claim 6 recites the limitation "the surrounding area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a surrounding area--.
Claim 6 recites the limitation "the center part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center part--.
Claim 6 recites the limitation "the halfway position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a halfway position--.
Claim 6 recites the limitation "the length direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a length direction--.
Claim 6 recites the limitation "the surrounding area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a surrounding area--.
Claim 6 recites the limitation "the peripheral edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a peripheral edge
Claim 7 recites the limitation "the driver’s seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s seat--.
Claim 7 recites the limitation "the inner peripheral side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an inner peripheral side--.
Claim 7 recites the limitation "the steering wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a steering wheel--.
Claim 7 recites the limitation "the attachment center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an attachment center--.
Claim 7 recites the limitation "the center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center--.
Claim 7 recites the limitation "the 6 o’clock direction side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction side--.
Claim 7 recites the limitation "the 12 o’clock direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 12 o’clock direction--.
Claim 7 recites the limitation "the 6 o’clock direction" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction
Claim 7 recites the limitation "the vertical direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vertical direction--.
In regards to claim 7, lines 8-9 are confusing.  Examiner suggests claiming the offset/eccentric nature of the inflator attachment location using more conventional terms, rather than using numbers on a clock.  Clarification and rephrasing are required.
Claim 7 recites the limitation "the center line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center line--.
Claim 7 recites the limitation "the deployment and expansion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a deployment and expansion direction--.
Claim 7 recites the limitation "the center line" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center line--.
Claim 8 recites the limitation "the driver’s seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s seat--.
Claim 8 recites the limitation "the inner peripheral side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an inner peripheral side--.
Claim 8 recites the limitation "the steering wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a steering wheel
Claim 8 recites the limitation "the attachment center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --an attachment center--.
Claim 8 recites the limitation "the center" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center--.
Claim 8 recites the limitation "the 6 o’clock direction side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction side--.
Claim 8 recites the limitation "the 12 o’clock direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 12 o’clock direction--.
Claim 8 recites the limitation "the 6 o’clock direction" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a 6 o’clock direction--.
Claim 8 recites the limitation "the vertical direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vertical direction--.
In regards to claim 8, lines 8-9 are confusing.  Examiner suggests claiming the offset/eccentric nature of the inflator attachment location using more conventional terms, rather than using numbers on a clock.  Clarification and rephrasing are required.
Claim 8 recites the limitation "the center line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a center line
Claim 8 recites the limitation "the deployment and expansion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a deployment and expansion direction--.
Claim 8 recites the limitation "the length direction" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a length direction--.
Claim 8 recites the limitation "the housing state" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a housing state--.
Claim 8 recites the limitation "the driver’s seat side" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s seat side--.
In regards to claim 8, it is unclear how the bag body can be deployed and expanded into the housing state, when the housing state exists prior to deployment and expansion, rather than after deployment and expansion.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 106515649).  Wang discloses a driver's seat airbag apparatus for vehicles, comprising a driver airbag (#10) which is deployed and expanded from a hub region towards the driver's seat via the inner peripheral side of a rim of the steering wheel (#14) surrounding this hub region (figures 1-4), wherein:
the driver airbag (#10) is configured so as to comprise: a back panel (rear piece #2) which is attached and fixed (at gas generator mounting hole #3) to an inflator provided in the hub region, and a bag body (front piece #1) which is provided so as to be bonded (via suture lines #5) to this back panel and deployed and expanded from this back panel towards the driver's seat (figures 1-4),
the attachment center of the inflator (lower dashed line at center of gas generator mounting hole #3) to this back panel is set with respect to the center of the back panel (upper dashed line at center of rear piece #2) so as to be close to the 6 o'clock direction side in the 12 o'clock direction and the 6 o'clock direction which is the vertical direction of the steering wheel (figure 2),
wherein the center of the back panel (upper dashed line at center of rear piece #2) is set on the center line of the deployed and expanded bag body (#1) which extends in the deployment and expansion direction (figures 1-3).
Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (JP H09-29546) in view of Yoshikawa et al. (JP 2018-020737).  Asada et al. discloses a driver's seat airbag apparatus (#11) for vehicles, comprising a driver airbag (#4) which is deployed and expanded from a hub region towards the driver's seat via the inner peripheral side of a rim of the steering wheel (#1) surrounding this hub region (figures 1, 2, 5), wherein:
the driver airbag (#4) is configured so as to comprise: a back panel (back portion of airbag #4 including inflator mounting port #7) which is attached and fixed to an inflator (#3) provided in the hub region, and a bag body (remaining portion of airbag #4) which is provided so as to be deployed and expanded from this back panel towards the driver's seat (figures 1, 2, 5),
the attachment center (#8) of the inflator (#3) to this back panel (back portion of airbag #4 including inflator mounting port #7) is set with respect to the center (#10) of the back panel so as to be close to the 6 o'clock direction side in the 12 o'clock direction and the 6 o'clock direction (#5) which is the vertical direction of the steering wheel (figures 1, 2),
wherein the center (#10) of the back panel (back portion of airbag #4 including inflator mounting port #7) is set on the center line of the deployed and expanded bag body which extends in the deployment and expansion direction (figures 1, 2),
wherein the center line (#6) on the inner peripheral side of the rim of the steering wheel (#1) passes between the center (#10) of the back panel (back portion of airbag #4 including inflator mounting port #7) and the attachment center (#8) of the inflator (#3; figures 1, 2).
Asada et al. does not specifically disclose back, side, and front bonded panels that make up the driver airbag.  Yoshikawa et al. teaches a driver's seat airbag apparatus for vehicles, comprising a driver airbag (#10) which is deployed and expanded from a hub region (#1a) towards the driver's seat via the 
the driver airbag (#10) is configured so as to comprise: a back panel (#11) which is attached and fixed to an inflator (#2) provided in the hub region, and a bag body (#12, 13) which is provided so as to be bonded to this back panel and deployed and expanded from this back panel towards the driver's seat (figures 1-8),
wherein the center of the back panel (#11) is set on the center line of the deployed and expanded bag body (#12, 13) which extends in the deployment and expansion direction (figures 1-8),
wherein the bag body (#12, 13) is configured so as to include: a front panel (#12) which faces the driver's seat; and a side panel (#13) which is formed into a hollow cylinder shape, wherein one end thereof (#13f) in the length direction is bonded to the front panel, while the other end thereof (#13r) in the length direction is bonded to the back panel, and wherein, when the bag body is deployed and expanded into the housing state, the side panel is capable of extending from this back panel towards the driver's seat side (figures 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag apparatus of Asada et al. to include the front, side, and back panels, as taught by Yoshikawa et al., so as to provide an occupant facing surface that is almost flat without increasing the volume of the airbag, and enhanced occupant restraint in the event of an oblique collision (Yoshikawa et al.: paragraphs 0012, 0025-0027).
Examiner has relied upon translations from the EPO website to better understand and apply the above cited foreign documents, copies of which are attached.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (JP H09-29546) in view of Yoshikawa et al. (JP 2018-020737), further in view of Kosugi et al. (JP 2001-310696).  Asada et al., as modified by Yoshikawa et al., does not disclose the claimed tether arrangement. Kosugi et al. teaches an airbag apparatus (#1; figure 4) for vehicles, comprising an airbag (#4) which is deployed and expanded toward an occupant’s seat (figure 4), wherein:
the airbag (#4) is configured so as to comprise: a back panel (#4b) which is attached and fixed to an inflator (#3), and a bag body (#4a) which is provided so as to be bonded to this back panel and deployed and expanded from this back panel towards an occupant’s seat (figure 4),
wherein the airbag (#4) comprises a main tether (#5) which couples the front panel (#4a) and the surrounding area of an inflator attachment part provided on the back panel (#4b; figure 4),
wherein the main tether (#5) is coupled to the surrounding area of the center part of the front panel (at central portion #5a), wherein the airbag (#4) further comprises a sub tether (#12, 13) which couples the halfway position of the main tether in the length direction and the surrounding area of the peripheral edge of the front panel (#4a; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag apparatus of Asada et al., as modified by Yoshikawa et al., to include the tether arrangement taught by Kosugi et al., so as to stabilize an inflated airbag shape earlier and more effectively (Kosugi et al.: paragraph 0009).
Examiner has relied upon translations from the EPO website to better understand and apply the above cited foreign documents, copies of which are attached.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags including multiple panels and tethers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614